Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 03/10/2022 have been entered. Claims 1-5 and 13-15 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  “…a single bond or -(CH2)n- , and n is an integer of 0 to 20” should read “-(CH2)n- , and n is an integer of 0 to 20”.  Because when  n is zero,  -(CH2)n- represents a single bond.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5 and13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over by Sago et al (US 2015/0291548, of record, ‘548 hereafter).
Regarding claims 1-4, ‘548 discloses a material for liquid crystal device formed from a liquid crystal composition comprising at least one polymerizable compound ([0191]-[0194], [0243], Examples 6-3, which has chiral nematic phase at room temperature ( lower than 37.8°C, [0286]) and at least one compound having chemical formula satisfying instantly claimed formula K1 and K2, specifically a compound represented by following formulae ([0024]-[0048], [0101]-[0125], Examples1-3, [0252]-[0259], Example 6-3, [0286]):

    PNG
    media_image1.png
    708
    878
    media_image1.png
    Greyscale

k1 can be a hydrogen; Rk2 can be a hydrogen, halogen, a cyano group, or an alkyl group having 1 to 20 carbon atoms; Yk1 can be a single bond or –(CH2-)n with n being 1 to 20 ([0029], [0126]). The formulae also read upon instantly claimed formulae K101 and K102 as in the present claim 2 and satisfy limitations as recited in the present claims 3 and 4.  ‘548 does not expressly disclose that the liquid crystal device is driven in a reverse mode or a normal mode as presently recited, however, since the material as disclosed by ‘548 is identical to the material as presently claimed, it is reasonable to expect that the material of ‘548 is capable of being used in a liquid crystal device driven by either reverse mode or normal mode. It is also noted that the material as claimed is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses  a material in this claim, then the prior art material will be capable of being used for liquid crystal device as claimed, even if the prior art does not disclose the material is for the liquid crystal display.
Regarding claims 5 and 13-15, ‘548 also discloses that the liquid crystal composition further comprises a liquid crystal compound having following  chemical formulae which read upon instantly claimed chemical formulae (1-A) and 1-B) as in claims 5, 13 and 15 ([0168]-[0181]): 

    PNG
    media_image2.png
    250
    1244
    media_image2.png
    Greyscale
.

Response to Arguments
Applicant's arguments filed on 03/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference  Sago fails to teach that the material has a chiral nematic phase for a liquid crystal device as claimed. However, as discussed above, Sago expressly discloses a material having a chiral nematic phase containing a polymerizable compound and a chiral compound having large helical twisting power (HTP) as presently claimed, which is expected to be capable of being used for the liquid crystal device as claimed.  
For the reasons set forth here and of record, the claims stand properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782